DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, 10-12, 22-30, 38, 48-51, 53-56, 59-61 and 63-68, directed to a non-elected invention, must be cancelled in response to the present office action.
Amendment to the claims overcome the objection to the claims (item 5, previous office action) and the Prior Art rejection (items 6-8, previous office action).
The examiner acknowledges the receipt of new Fig. 2A. The drawings were received on 12/28/2020.  These drawings are acceptable.
An objection to the Drawings is still standing as explained below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polarization in a first and a second direction (independent claims 2 and 13), and the housings (claims 52, 57) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Response to Arguments
Applicant's arguments regarding Figs. 20-30 showing the piezoelectric layer poled in opposite directions is not persuasive. The examiner agrees that the Specification describes the claimed feature, however, the objection to the Drawings is because the drawings must show every feature of the invention specified in the claims. It is the Examiner's position that the figures fail to show “the piezoelectric layer including a first portion located under the first top electrode and poled in a first direction and a second portion located under the second4Serial No. 15 826,614WSGR Reference No. 4839 6-71 7.201 top electrode and poled in a second direction that is opposite to the first direction” as required by independent claims 2 and 13.  
Applicant's arguments regarding the housings being shown in the drawings is not persuasive. Claim 52 recites the limitation of “housing for enclosing the imaging device”. Claim 57 recites the limitation of “a first enclosure encasing the imager, a second enclosure…”. The examiner disagrees with the applicants. The drawings fail to show either a first or a second enclosure or housing. The examiner agrees there is support in the specification for an enclosure, in paragraph [0076], but the drawings do not include a reference number for an enclosure or a housing, or a second housing. 
Allowable Subject Matter
Claims 2, 7-9, 13-21, 31-37, 39-47, 52, 57, 58 are 62 allowed.
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art fails to disclose, either alone or in obvious combination,  a transceiver, comprising the first top electrode being electrically separated from the second top electrode, and wherein the first top electrode is responsive to at least a first frequency and the second top electrode is responsive to at least a second frequency different from the first frequency; and wherein the piezoelectric layer includes a first portion located under the first top electrode and poled in a first direction and a second portion located under the second top electrode and poled in a second direction that is opposite to the first direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the Drawings.
Withdrawn claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-F 11-6:00pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837

April 19, 2021